Citation Nr: 0620027	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  00-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased evaluation for neuralgia of 
the sciatic nerve, secondary to ectopic bone formation 
following fracture of the left femur, currently 
noncompensably rated. 

2. Entitlement to an increased evaluation for left 
gamekeeper's thumb, currently noncompensably rated. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his common law spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to an increased rating for 
neuralgia of the sciatic nerve and left gamekeeper's thumb, 
then rated noncompensable.  The veteran perfected an appeal 
of that decision. 


FINDINGS OF FACT

1.  The record reflects that the appellant failed to report 
for several VA medical examinations scheduled in September 
2005; there is no evidence of "good cause" which would 
excuse the failure to report for his examinations. 

2.  The veteran does not have a gap of one to two inches 
between the thumb pad and the fingers. 


CONCLUSIONS OF LAW

1.  The claim for a compensable disability rating for 
neuralgia of the sciatic nerve, secondary to ectopic bone 
formation following fracture of the left femur, is denied for 
failure to report, without good cause, for a VA compensation 
examination. 38 C.F.R. § 3.655(b) (2006)

2.  The criteria for a 10 percent rating for limitation of 
motion of the thumb has not been met. 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5224 
(1999); 38 C.F.R. § 4.1, 4.40, 4.71a, Diagnostic Code 5228 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.	Neuralgia of the sciatic nerve

Pursuant to VA regulations, it is incumbent upon the veteran 
to submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  The provisions of 38 
C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations. 38 C.F.R. 
§ 3.655(b) provides that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

In a July 1999 rating decision, the RO denied an increased 
rating for neuralgia of the left sciatic nerve secondary to 
ectopic bone formation following left femur fracture, as well 
as several claims of secondary service connection for 
residuals of a left femur fracture.  In November 2004, the 
Board remanded the veteran's claims to the RO for a VA 
medical examination to document any current residuals of the 
in-service femur fracture.  In September 2005, the veteran 
was informed that he would be scheduled for a VA compensation 
examination.  The RO notice informed the veteran that 
entitlement to monetary benefits and other benefits would be 
based upon the results of these examinations and of his 
responsibility to keep these appointments.  He was similarly 
informed that failure to report for his VA examination 
without good cause may result in denial of the claim.  By 
subsequent letter, the veteran was informed of the dates and 
times of his examinations.  

The evidence of record indicates that the veteran failed to 
report for his September 2005 VA compensation examinations.  
He has given no explanation for his failure to report.  His 
representative contends that the veteran may not have 
received notice of his scheduled examinations and has 
requested that attempts be made to contact the veteran to 
confirm whether the notices were received.  There is no 
evidence that notice of the examinations was mailed to the 
wrong address, as the notices were not returned as 
"undeliverable."  Moreover, "in the normal course of 
events, it is the burden of the [appellant] to kept the VA 
apprised of [their] whereabouts" and "there is no burden on 
the part of the VA to turn up heaven and earth to find [a 
veteran]." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

In light of the veteran's failure to attend his scheduled 
medical examinations, his claim for a compensable disability 
rating for neuralgia of the sciatic nerve, secondary to 
ectopic bone formation following fracture of the left femur, 
must be denied. 

2.	Left gamekeeper's thumb

The Board notes that the rating criteria for disabilities of 
the fingers were revised in July 2002, effective August 26, 
2002.  See Schedule for Rating Disabilities, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand, 68 Fed. Reg. 48785 (Jul. 26, 2002) 
(effective Aug. 26, 2002) (codified at 38 C.F.R. Part 4 
(2005)).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation. 38 U.S.C.A. § 5110(g) (West 2002). Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation. VAOPGCPREC 
3-00.

In denying a compensable disability rating in July 1999, the 
RO applied the version of the rating criteria that was 
previously in effect.  The RO has not applied the revised 
rating criteria in either a subsequent rating decision or 
statement of the case.  However, in August 2003 and October 
2003, the veteran waived the right to have additional 
evidence referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case.  The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to him. See Bernard v Brown, 4 Vet. App. 
384 (1993).

The veteran's left thumb disability is evaluated based on 
limitation of motion of the thumb or individual fingers.  
According to the former Diagnostic Code 5224, the severity of 
ankylosis and limitation of motion of single digits is 
evaluated by determining whether ankylosis is favorable or 
unfavorable, and evaluating combinations of digit amputations 
at various levels or any combination of digit amputation, 
ankylosis, or limitation of motion of the digits. The 
Diagnostic Code, in pertinent part, provided that: (1) 
Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable. (4) 
With the thumb, the carpometacarpal joint is to be regarded 
as comparable to the metacarpophalangeal joint of other 
digits. 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5224- 
5227 (1999).  Ankylosis of the thumb of the major or minor 
hand was rated as 20 percent disabling when ankylosis was 
unfavorable and 10 percent disabling when ankylosis was 
favorable. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5224 
(1999).

Effective August 26, 2002, limitation of motion of the major 
or minor thumb is evaluated as 10 percent disabling with a 
gap to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers; 
and as noncompensable with a gap of less than one inch (2.5 
cms.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2006).  Ankylosis of the thumb of the 
major or minor hand will be rated as 20 percent disabling 
when ankylosis is unfavorable and 10 percent disabling when 
ankylosis is favorable.  Diagnostic Code 5224.

The veteran asserts that he is entitled to a higher 
disability rating because the limitation of motion in his 
thumb is now worse than when previously rated.  In support of 
his claim, he contends that his thumb causes pain that 
occasionally radiates into his arm when gripping objects.  
Further, the veteran contends that he is unable to grip 
objects without dropping them due to limited motion in his 
thumb. 

The veteran underwent a VA hand, thumb, and fingers 
examination in November 1999.  Upon examination, the 
physician observed a significant amount of laxity to 
abduction of the thumb at the metacarpophalangeal joint, a 
sign consistent with gamekeeper's thumb.  However, the 
veteran exhibited full range of motion of the proximal 
interphalangeal joint and metacarpophalangeal joint of the 
left thumb.  The veteran was able to flex the thumb tip to 
the metacarpophalageal joint of the small finger.  The 
veteran was also able to grasp a pen without difficulty.

The veteran submitted VA treatment records from September 
1999 to June 2005.  During this time period, he sought 
treatment for several unrelated medical conditions; however, 
there is no record of complaints or treatments for left 
gamekeeper's thumb.  Additionally, although the veteran 
submitted private medical records from July 2003 and 
September 2003 documenting treatment for unrelated medical 
conditions, he did not seek treatment for his left 
gamekeeper's thumb disability.  

As the November 1999 VA medical examination indicates, the 
veteran has full range of motion in his thumb.  In addition, 
he is able to touch the tip of his thumb to his small finger, 
which indicates that he does not have a gap of one to two 
inches between the thumb pad and the fingers.  In addition, 
as the veteran has full range of motion in his thumb, it is 
clear that the bones have not ankylosed.  Further, the 
veteran has not sought treatment for the symptoms of his left 
gamekeeper's thumb disability, despite repeated visits to 
both VA and private medical facilities.  The aforementioned 
VA medical examination, and his VA treatment and private 
medical records provide an accurate assessment of his current 
disability picture.  This competent medical evidence 
illustrates that his left gamekeeper's thumb disability does 
not meet any applicable criteria for a compensable disability 
rating under either the former or current rating criteria.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's gamekeeper's thumb 
has resulted in frequent hospitalizations during the time 
period relevant to his July 1999 claim for an increased 
rating.  Similarly, the evidence does not indicate that his 
service-connected disability precludes him from securing and 
following substantially gainful employment or causes marked 
interference with employment.  Although the veteran has 
stated that he is currently unemployed, the evidence does not 
indicate that his service-connected disability, without 
consideration of the disabilities that are not related to 
service, precludes him from securing and following 
substantially gainful employment or causes marked 
interference with employment.  In this regard the evidence 
suggests that the veteran cannot work due to high blood 
pressure and a herniated disk of the lumbar spine.  The 
evidence does not establish that the veteran's left thumb 
disability interferes with employment beyond that 
contemplated by the evaluation assigned in the rating 
schedule.  In the absence of evidence documenting exceptional 
or unusual circumstances, the veteran's service-connected 
left gamekeeper's thumb disability alone does not place him 
in a position different from other veterans with a 
noncompensable rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim; on receipt of a claim for 
benefits, VA will notify the veteran of the evidence that is 
necessary to substantiate the claim.  VA will also inform him 
of which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
he provide any evidence in his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2005). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.  

VA notified the veteran of the information and evidence that 
he was required to submit, including any evidence in his 
possession, the evidence that the RO would obtain on his 
behalf, and the evidence required to substantiate his claim 
for an increased rating by letter dated in January 2005.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although notice regard the evidence the veteran may submit to 
substantiate his claim was sent subsequent to the July 1999 
decision, the veteran has had nearly five years following the 
initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  The veteran submitted 
additional evidence in August 2003 and October 2003.  
Subsequent to that time, the claim was readjudicated in an 
October 2005 supplemental statement of the case.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because the appellant 
had a meaningful opportunity to participate effectively in 
the processing of the claim.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, VA treatment records, and furnished him with 
a VA hand examination in November 1999 and a VA spine 
examination in March 2000.  The veteran was scheduled for 
several VA compensation examinations in September 2005; 
however, he failed to report for his scheduled examinations.  
He has not indicated the existence of any other evidence that 
is relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim. 


ORDER

Entitlement to a compensable disability rating for neuralgia 
of the sciatic nerve, secondary to ectopic bone formation 
following fracture of the left femur, is denied. 

Entitlement to a compensable disability rating for left 
gamekeeper's thumb is denied. 




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


